In a letter dated July 3, 1997, to the Clerk of the Appellate Courts, respondent Diana L. Webb, of Leavenworth, an attorney admitted to practice law in the state of Kansas, voluntarily surrendered her license to practice law in Kansas, pursuant to Supreme Court Rule 217 (1996 Kan. Ct. R. Annot. 223).
On August 22, 1996, respondent was indicted in the United States District Court for the Western District of Missouri for conspiracy to manufacture and distribute methamphetamine, a schedule II controlled substance, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A) (1994) and 21 U.S.C. § 846 (1994).
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of respondent’s license should be accepted and that respondent should be disbarred.
It Is Therefore Ordered that Diana L. Webb be and she is hereby disbarred from the practice of law in the State of Kansas and her license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Diana L. Webb from the roll of attorneys licensed to practice law in Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to respondent, and that respondent forthwith shall comply with Supreme Court Rule 218 (1996 Kan. Ct. R. Annot. 226).